DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JAMES R. GOODMAN,
                            Appellant,

                                    v.

                        PALADIN FUND II, LLC,
                              Appellee.

                              No. 4D17-2084

                           [February 8, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562011-CA-
003406.

   Stephen C. Breuer of Moffa & Breuer, PLLC, Plantation, for appellant.

   Avri Ben-Hamo of Greenfield Law Group, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.